DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed May 19, 2021.
Claims 1, 16 and 17 have been amended.  Claims 1-17 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-17 recite “a web server within a programmable logic controller (PLC).”  Examiner was unable to find support for this in the specification.  While the specification does discuss web servers and PLCs there does not appear to be any discussion of the web server being within the PLC.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0167259 to Fanton et al. (hereinafter “Fanton”) and further in view of US Pub. No. 2017/0076073 to Abe et al. (hereinafter “Abe”) and further in view of US Pub. No. 2005/0021839 to Russell et al. (hereinafter “Russell”).

As to Claim 1, Fanton discloses a checking device for checking properties of resources of a web server within [a programmable logic controller (PLC)] to prevent unauthorized access of a client to the webserver, comprising: 
a calculator for calculating an identifier identifying a particular resource of the web server utilizing the particular resource (Paragraph [0009] of Fanton discloses causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values.  Paragraph [0038] of Fanton discloses the phrase "content ; 
a detector for detecting a license requirement for the particular resource of the web server [within the PLC] utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is further validated if the licensing control information so indicates by performing a license check regarding the code module.  Paragraph [0047] of Fanton discloses a run option may indicate that a license check is required); and 
a license determiner for determining an existing license for the web server in cases of a license requirement detected for the particular resource of the web server [within the PLC] utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is allowed to be loaded and executed within the computer system if the authority is affirmed by the license check.  Paragraph [0113] of Fanton)
[wherein access to the web server within the PLC is prevented when a license requirement has been detected and the license for the web server within the PLC could not be determined].
Fanton does not explicitly disclose a programmable logic controller (PLC) and wherein access to the web server … is prevented when a license requirement has been detected and the license for the web server … could not be determined.
However, Abe discloses this.  Paragraph [0026] of Abe discloses the license management system includes a computer 300, and two or more PLCs 100.  Figure 4 of Abe discloses checking if a license is valid and denying access if it is invalid.

Fanton does not explicitly disclose a web server within the PLC.
However, Russell discloses this.  Paragraph [0031] of Russell discloses the PLC Web server 16, 18 can be programmed to make use of both passwords and IP address for authentication.
 It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the license checking system as disclosed by Fanton, with the PLC system as disclosed by Russell.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Fanton and Russell are directed toward permission systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Fanton-Abe-Russell discloses the checking device as claimed in claim 1, wherein the particular resource comprises a file; and wherein the file is configured as at least one of (i) an executable file, (ii) an information file and (iii) an image file (Paragraph [0022] of Fanton discloses executable code which can be verified to be approved to run on that computer). 

As to Claim 3, Fanton-Abe-Russell discloses the checking device as claimed in claim 1, wherein the calculator is configured to calculate the identifier identifying the particular resource such that the identifying identifier is formed as a hash value (Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value). 

As to Claim 4, Fanton-Abe-Russell discloses the checking device as claimed in claim 2, wherein the calculator is configured to calculate the identifier identifying the particular resource such that the identifying identifier is formed as a hash value (Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value). 

As to Claim 5, Fanton-Abe-Russell discloses the checking device as claimed in claim 3, wherein the calculator is configured to calculate the hash value as the identifier identifying the particular resource utilizing the particular resource (Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value). 

As to Claim 8, Fanton-Abe-Russell discloses the checking device as claimed in claim 1, wherein the checker is configured to check properties of resources of the web server at different times; and wherein at least one of (i) the check occurs upon an access request at one time, (ii) the check occurs at a defined time at a further time, (iii) the check occurs upon a device startup at the further time and (iv) the check occurs triggered by an event at the further time (Paragraph [0009] of Fanton discloses file system or operating system activity relating to a code module are intercepted by a kernel mode driver of a computer system. The kernel mode driver causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values of approved code modules that are known not to contain viruses or malicious code). 

As to Claim 9, Fanton-Abe-Russell discloses the checking device as claimed in claim 1, wherein the checker is configured to perform the check if the request to access the particular resource is made by at least one of (i) a further web server and (ii) a client (Paragraph [0009] of Fanton discloses file system or operating system activity relating to a code module are intercepted by a kernel mode driver of a computer system. The kernel mode driver causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values of approved code modules that are known not to contain viruses or malicious code). 

As to Claim 10, Fanton-Abe-Russell discloses the checking device as claimed in claim 9, wherein the checker is configured to at least one of (i) perform the check if a request is made by at least one of (i) the further web server and the client, (ii) post the particular resource on the web server and (iii) store the particular resource on the web server (Paragraph [0009] of Fanton discloses file system or operating system activity relating to a code module are intercepted by a kernel mode driver of a computer system. The kernel mode driver causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values of approved code modules that are known not to contain viruses or malicious code). 

As to Claim 11, Fanton-Abe-Russell discloses the checking device as claimed in claim 1, wherein the license determiner is configured to trigger a first action of the web server if an existing license is determined and to trigger a second action of the web server if a non-existing license is determined (Paragraph [0113] of Fanton discloses it is determined whether there is at least one free license for the code module to allow an additional concurrent instance of the code module. If so, then the run option is returned at block 670. If no free licenses are available, then the run option of "deny" is returned at block 670). 

As to Claim 12, Fanton-Abe-Russell discloses a web server having the checking device as claimed in claim 1 (Examiner refers to the rejection of claim 1 above). 

As to Claim 13, Fanton-Abe-Russell discloses the web server as claimed in claim 12, wherein the license determiner is configured to trigger a first action of the web server if an existing license is determined and to trigger a second action of the web server if a non-existing license is determined; and wherein the web server is configured to perform the first action comprising at least one of (i) granting permission to access the particular resource, (ii) posting the particular resource and (iii) storing the particular resource (Paragraph [0113] of Fanton discloses it is determined whether there is at least one free license for the code module to allow an additional concurrent instance of the code module. If so, then the run option is returned at block 670. If no free licenses are available, then the run option of "deny" is returned at block 670). 

As to Claim 14, Fanton-Abe-Russell discloses the web server as claimed in claim 13, wherein the web server is configured to perform the second action; and wherein the second action comprises at least one of (i) not granting permission to access the particular resource, (ii) deleting the particular resource and (iii) blocking the particular resource (Paragraph [0113] of Fanton discloses it is determined whether there is at least one free license for the code module to allow an additional concurrent instance of the code module. If so, then the run option is returned at block 670. If no free licenses are available, then the run option of "deny" is returned at block 670). 

As to Claim 15, Fanton-Abe-Russell discloses a system having the checking device as claimed in claim 1 and having a web server external to the checking device (Examiner refers to the rejection of claim 1 above.  Paragraph [0019] of Fanton). 

As to Claim 16, Fanton discloses a method for checking properties of resources of a web server within [a programmable logic controller (PLC)] to prevent unauthorized access of a client to the web server, the method comprising: 
calculating an identifier identifying a particular resource of the web server [within the PLC] utilizing the particular resource (Paragraph [0009] of Fanton discloses causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values.  Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value); 
detecting a license requirement for the particular resource of the web server [within the PLC] utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is further validated if the licensing control information so indicates by performing a license check regarding the code module.  Paragraph [0047] of Fanton discloses a run option may indicate that a license check is required); and 
determining an existing license for the web server [within the PLC] in cases of a license requirement detected for the particular resource of the web server [within the PLC] utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is allowed to be loaded and executed within the computer system if the authority is affirmed by the license check.  Paragraph [0113] of Fanton)
[preventing access to the web server within the PLC when a license requirement has been detected and the license for the web server within the PLC could not be determined]. 
Fanton does not explicitly disclose a programmable logic controller (PLC) and preventing access to the web server within the PLC when a license requirement has been detected and the license for the web server within the PLC could not be determined.

	Examiner recites the same rationale to combine used for claim 1.

As to Claim 17, Fanton discloses a non-transitory computer-readable medium encoded with a computer program having program code instructions which, when executed by a [programmable logic controller (PLC)], causes checking of properties of resources of a web server [within the PLC] to prevent unauthorized access of a client to the web server, the computer program comprising: 
program code for calculating an identifier identifying a particular resource of the web server [within the PLC] utilizing the particular resource (Paragraph [0009] of Fanton discloses causes a cryptographic hash value of the code module to be authenticated with reference to a local whitelist database containing cryptographic hash values.  Paragraph [0038] of Fanton discloses the phrase "content authenticator" generally refers to a result of a method for generating an authenticating mark which may be used in verifying digital information, files, code and/or data segments of code modules and/or the like.  A digital signature or cryptographic digital signature denotes the result of computing a cryptographic hash value); 
program code for detecting a license requirement for the particular resource of the web server [within the PLC] utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is further validated if the licensing control information so indicates by performing a license check regarding the code module.  Paragraph [0047] of Fanton discloses a run option may indicate that a license check is required); and 
program code for determining an existing license for the web server [within the PLC] in the case of a license requirement detected for the particular resource of the web server [within the PLC] utilizing the calculated identifier (Paragraph [0009] of Fanton discloses the code module is allowed to be loaded and executed within the computer system if the authority is affirmed by the license check.  Paragraph [0113] of Fanton)
[program code for preventing access to the web server within the PLC when a license requirement has been detected and the license for the web server within the PLC could not be determined].
Fanton does not explicitly disclose a programmable logic controller (PLC) and program code for preventing access to the web server within the PLC when a license requirement has been detected and the license for the web server within the PLC could not be determined.
However, Abe discloses this.  Paragraph [0026] of Abe discloses the license management system includes a computer 300, and two or more PLCs 100.  Figure 4 of Abe discloses checking if a license is valid and denying access if it is invalid.
	Examiner recites the same rationale to combine used for claim 1.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fanton-Abe-Russell and further in view of US Pat. No. 9223554 to Lawson (hereinafter “Lawson”).

As to Claim 6, Fanton-Abe-Russell discloses the checking device as claimed in claim 3.  Fanton-Abe-Russell does not explicitly disclose wherein the calculator is configured to perform the calculation of the identifier identifying the particular resource via a distance method, in which a distance between hash values of resources as calculated by the calculator is calculated. 
However, Lawson discloses this.  Column 37 lines 20-50 of Lawson disclose an example of a process for enforcing a software license. The process begins at 2302 when a designation of files as license file groups corresponding to potential license status is received. As one example, a licensor of a bundle of codecs could upload the codecs to system 102 at 2302, and could also designate previously uploaded codecs (e.g., using an interface provided by frontend 104). At 2304, one or more classifiers is trained to recognize distinctive features of the license file group. In some embodiments, the classification/labeling techniques described in section 4.3.3 and/or 5.1.1 are used at 2304. At 2306, a transaction group of files for which a license status is to be determined is designated.  Column 28 lines 5-10 of Lawson disclose apply locality-sensitive hashing with a high accept threshold to all executables. In one embodiment, this is a similarity score of 0.95 or higher.  Column 28 lines 25-40 of Lawson disclose groups that have high similarity to each other can be identified out of a set of software that has some minimal similarity to a query executable.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the license checking system as disclosed by Fanton-Abe-Russell, with using locality sensitive hashing as disclosed by Lawson.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Fanton and Lawson are directed toward software license systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 7, Fanton-Abe-Russell discloses the checking device as claimed in claim 5.  Fanton-Abe-Russell does not explicitly disclose wherein the calculator is configured to perform the calculation of the identifier identifying the particular resource via a distance method, in which a distance between hash values of resources as calculated by the calculator is calculated. 
However, Lawson discloses this.  Column 37 lines 20-50 of Lawson disclose an example of a process for enforcing a software license. The process begins at 2302 when a designation of files as license file groups corresponding to potential license status is received. As one example, a licensor of a bundle of codecs could upload the codecs to system 102 at 2302, and could also designate previously uploaded codecs (e.g., using an interface provided by frontend 104). At 2304, one or more classifiers is trained to recognize distinctive features of the license file group. In some embodiments, the classification/labeling techniques described in section 4.3.3 and/or 5.1.1 are used at 2304. At 2306, a transaction group of files for which a license status is to be determined is designated.  Column 28 lines 5-10 of Lawson disclose apply locality-sensitive hashing with a high accept threshold to all executables. In one embodiment, this is a similarity score of 0.95 or higher.  Column 28 lines 25-40 of Lawson disclose groups that have high similarity to each other can be identified out of a set of software that has some minimal similarity to a query executable.
Examiner recites the same rationale to combine used for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456